            Case 1:21-cv-03920-LTS Document 2 Filed 07/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORGE HERNANDEZ,
                                  Petitioner,
                     -against-                                        1:21-CV-3920 (LTS)

 JOHN RICH, Superintendent of Elmira                                  TRANSFER ORDER
 Correctional Facility,
                                  Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner, currently incarcerated in the Elmira Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging his 2005 Orange

County conviction. 1 For the reasons set forth below, the Court transfers this action to the United

States Court of Appeals for the Second Circuit.

       Petitioner seeks to challenge the legality of his 2005 Orange County conviction. The

Court’s records show that Petitioner filed a previous Section 2254 petition challenging the same

conviction, which was denied on the merits. See Hernandez v. Napoli, No. 08-CV-10454, 2012

WL 1428894 (S.D.N.Y. Jan. 18, 2012) (recommending denying Section 2254 petition because of

procedural default), report & recommendation adopted, 2012 WL 1438240 (S.D.N.Y. Apr. 25,

2012), appeal dismissed, No. 12-2312 (2d Cir. July 3, 2012) (dismissal effective July 24, 2012).

Because Petitioner’s previous Section 2254 petition was denied on the merits, the present

petition is a second or successive Section 2254 petition. See Graham v. Costello, 299 F.3d 129,

133 (2d Cir. 2002) (“[W]hen a prior petition is denied because the claim raised is procedurally

defaulted (i.e., the petitioner failed to raise the claim on direct appeal and has not made a



       1
           Petitioner has paid the filing fee to bring this action.
             Case 1:21-cv-03920-LTS Document 2 Filed 07/30/21 Page 2 of 3




showing of cause and prejudice for that failure), the denial is on the merits, rendering a

subsequently filed petition second or successive.” (internal quotation marks and citation

omitted)).

       Before a second or successive Section 2254 petition is filed in the district court,

authorization from the appropriate court of appeals is required. 28 U.S.C. § 2244(b)(3)(A).

Petitioner must therefore move in the United States Court of Appeals for the Second Circuit for

permission to pursue the present Section 2254 petition. 2

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. In the interest of justice, the Court transfers the present petition to the United

States Court of Appeals for the Second Circuit because the present petition is a second or

successive Section 2254 petition. See 28 U.S.C. § 1631; Liriano v. United States, 95 F.3d 119,

122-23 (2d Cir. 1996). This order closes this action. If the Court of Appeals authorizes Petitioner

to proceed in this matter, he shall move to reopen this action under this civil docket number.

       Because Petitioner has not made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.




       2
         Any motion to the Court of Appeals must show that: (A) the claim being raised by the
present petition “relies on a new rule of constitutional law, made retroactive to cases on collateral
review by the Supreme Court, that was previously unavailable,” or (B) “the factual predicate for
the claim could not have been discovered previously through the exercise of due diligence,” and
“the facts underlying the claim, if proven and viewed in light of the evidence as a whole, would
be sufficient to establish by clear and convincing evidence that, but for constitutional error, no
reasonable factfinder would have found the applicant guilty of the underlying offense.”
§ 2244(b)(2)(A)-(B).

                                                  2
          Case 1:21-cv-03920-LTS Document 2 Filed 07/30/21 Page 3 of 3




       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   July 30, 2021
          New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                3
